Conviction of bestiality; new trial denied. The grounds for new trial, besides those alleging that the verdict ivas not sustained by the evidence, were on account of alleged newly discovered testimony, and of misconduct of the jury, of which the verdict was claimed to be the result. The new testimony is to the effect that before the trial the prosecutor, the main witness, gave a materially different account of the transaction from that shown by his testimony. No affidavit by the defendant or his counsel accompanies this ground. The misconduct, as shown by the affidavit of one juror, was in settling a quarrel occurring in the jury-room between himself and another juror, upon condition that a compromise verdict of “attempt” should be returned, which was done.